UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1732



BRYAN KEITH JENKINS,

                                              Plaintiff - Appellant,

          versus


NICHOLAS RINALDI, individually and in his
official capacity as Manager, Postal Distribu-
tion Center, U.S. Postal Service; IONA NOBLE,
individually and in her official capacity as
Supervisor, U.S. Postal Service; WILLIAM J.
HENDERSON, in his official capacity as Post-
master General, Allegheny/Mid-Atlantic Area,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. N. Carlton Tilley, Jr., Chief
District Judge. (CA-99-629)


Submitted:   February 1, 2002          Decided:     February 12, 2002


Before WIDENER, WILKINS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Knox Kent Lively III, Greensboro, North Carolina, for Appellant.
Anna Mills Wagoner, United States Attorney, Lynne P. Klauer, As-
sistant United States Attorney, Greensboro, North Carolina; Eric J.
Scharf, Managing Counsel, David G. Karro, UNITED STATES POSTAL
SERVICE, Washington, D.C., for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Bryan    Keith   Jenkins   appeals   the   district   court’s   order

dismissing his various claims that officials of the United States

Postal Service violated his civil rights.          We have reviewed the

record and the district court’s opinion accepting the recommen-

dation of the magistrate judge and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Jenkins v. Rinaldi, No. CA-99-629 (M.D.N.C. Mar. 23, 2001).            We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                AFFIRMED




                                    2